Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered August 30, 2000, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in declining to, sua sponte, order a fourth competency examination (see CPL 730.30 [1]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Eherts, 21 AD3d 905 [2005]; People v Morgan, 87 NY2d 878 [1995]). The court was entitled to give weight to the findings and conclusions of the defendant’s most recent competency examination, which found him fit to proceed, and to its own observations of the defendant (see People v Morgan, supra at 880-881; People v Russell, 74 NY2d 901, 902 [1989]; People v Torres, 12 AD3d 539, 540 [2004]). The defendant conceded that he understood the charges against him and the functions of the court officers, and he presented his pro se defense in an orderly manner. The defendant’s refusal to pursue an insanity defense did not, in itself, render him incompetent (see People v Reason, 37 NY2d 351, 352-353 [1975]; People v Ferguson, 248 AD2d 725 [1998]). H. Miller, J.P., Krausman, Rivera and Dillon, JJ., concur.